Title: To James Madison from William Eustis, 13 August 1811
From: Eustis, William
To: Madison, James


Dear Sir,
Washington August 13th. 1811.
Your favor of the 10th. enclosing a Letter from Lt. Voorhis was received this morning. That officer was with me yesterday—he appears to be a good man and bears his sentence like a good christian: he has merit and in case of war may still be useful.
At the time of leaving the city for Harper’s ferry the business & state of the office did not admit of my absence for so long a time as a visit to Montpelier implied: it was therefore concluded to return to the city and to embrace a more favorable opportunity, which we are awaiting. The armoury does equal credit to the govt. and to the conductors. The work is good, and is still improving. With the new arsenal which has been erected they are enabled to store all the arms which are on hand & probably will be those manufactured for another year. After this time a new arrangement will be required. It was contemplated (and had I not inspected the site it would have been done) to erect a third arsenal on the square which encloses the other two: but the ground is not sufficiently extensive: they are too nearly neighboured by private lots which when built upon (as they must be at no distant day) will increase the danger from fire. We must either build on the hill at a distance of half a mile, or (which appears preferable) commence in another year the delivery to the states of manufactured arms (contract) under the Law for arming the militia and thereby make room in the stores both at H. Ferry and at Springfield for those manufactured at each of those places. Fifty thousand stands is perhaps as large a number as ought to be deposited in any one place. The city continues healthy, and is not altogether desolate. In a short conversation with Mr F. the evening before he left us, I thought he discovered some solicitude and did not appear to be perfectly satisfied with the state of the relations between our country & G. B.
The works in the harbour of N. York will be completed in the beginning of October & from what has been done and is still doing in other ports we shall not be altogether defenceless.
Genl. W (as I hear) has said that he will have the court Martial in Frederick town. Dr. Thornton continues low—but not dangerous as we are informed. In the hope of coming to your peaceful mansion, we are with our best respects to Mrs M. Dr Sir, yr obedt. servt.
W Eusti⟨s⟩
Mr Payne disappointed us very much in not taking a seat with us according to appointment: & the more so as we spent a very agreeable day with Mrs. Washington.
Letters from P. Chouteau, Agent for the Osages state a request that some of their chiefs may come on a visit to the seat of Govt.—they are dissatisfied at the delay in satisfying their treaty & will probably refuse the annuity.
A similar request is made by the Choctaws whose agent states one object of their visit to be to meet the Osage chiefs before their common father & to agree on a permanent peace. Letters are prepared assenting to the proposals & will be sent out unless instructions interdictory shall be received in the course of a week.
